DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,8,9,10,11,12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrissey et al (US 2012/0223517).  Morrissey et al teach the claimed process as evidenced at paragraphs 0023 and 0029-0031; claims 1-7; and figs 2-3.
 	Regarding claim 1: (Currently Amended) A method of joining workpiece substrates (Morrissey et al: tubes 6) to form a workpiece assembly, the method comprising:
positioning a local mold tool into contact with a first workpiece substrate and a second workpiece substrate, the local mold tool defining a mold cavity in conjunction with the first and second workpiece substrates and further enclosing only an edge portion of the first workpiece substrate and only an edge portion of the second workpiece substrate such that only the edge portion of the first workpiece substrate and only the edge portion of the second workpiece substrate are contained within the , each of the first and second workpiece substrates having an interior portion situated inboard of the corresponding edge portion, each interior portion not being covered by the local mold tool (Morrissey et al: para. 0023; fig 3);
injecting a liquid polymer molding compound into the mold cavity, the liquid polymer molding compound flowing through and filling the mold cavity and further contacting each of the edge portion of the first workpiece substrate and the edge portion of the second workpiece substrate (Morrissey et al: para. 0023; fig 3); and
hardening the liquid polymer molding compound into a polymer joint that adheres the edge portion of the first workpiece substrate and the edge portion of the second workpiece substrate together (Morrissey et al: paras. 0023 and 0029-0031; clas 1-7; and figs 2-3).
 	Regarding claim 2:   (Original) The method set forth in claim 1, wherein the liquid polymer molding compound fills a gap (Morrissey et al: the space between the edges of the opposing tubes) between the edge portion of the first workpiece substrate and the edge portion of the second workpiece substrate when injected into the mold cavity (Morrissey et al: para. 0023; fig 3).
Regarding claim 5:    (Original) The method set forth in claim 1, wherein the edge portion of the first workpiece substrate and the edge portion of the second workpiece substrate are oriented in a butt joint arrangement in which the edge portions are opposed but do not overlap (Morrissey et al: fig 3).
Morrissey et al: the overmolding) comprising a solid structural engineering plastic selected from the group consisting of a polyamide, a polyurethane, a polyurea, and an epoxy (Morrissey et al: paras. 0023 and 0029-0031; and cls 1-7).
Regarding claim 9.    (Original) The method set forth in claim 8, wherein the liquid polymer molding compound is a polymer composition that comprises a molten thermoplastic polymer heated to a temperature above its melting temperature (Morrissey et al: implicitly taught since the molding material is injected into the material port).
Regarding claim 10:    (Original) The method set forth in claim 9, wherein hardening the polymer composition into the polymer joint comprises allowing the molten thermoplastic polymer to cool to a temperature below its melting temperature within the mold cavity (Morrissey et al: implicitly taught since a solidified product is produced).
Regarding claim 11.    (Original) The method set forth in claim 8, wherein the liquid polymer molding compound is a polymerizable composition that includes reactive polymerizable molecules that are polymerizable into a thermoplastic or a thermoset polymer (Morrissey et al: paras. 0023 and 0029-0031; and cls 1-7).
Regarding claim 12:    (Original) The method set forth in claim 11, wherein hardening the polymerizable composition comprises allowing the reactive polymerizable molecules to polymerize within the mold cavity and, if a thermoset Morrissey et al: paras. 0023 and 0029-0031; and cls 1-7).
Regarding claim 13:    (Original) The method set forth in claim 1, wherein the polymer joint further mechanically interlocks the edge portion of the first workpiece substrate and the edge portion of the second workpiece substrate (Morrissey et al: mechanical interlock is achieved by the protruding portions of the tube caused by the extensions of the fitting 2, and the step at the edges of the tubes).
Claim(s) 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrissey et al (US 2012/0223517).  Morrissey et al teach the claimed process as evidenced at paragraphs 0023 and 0029-0031; claims 1-7; and figs 2-3.
  	Regarding claim 14:     (Currently Amended) A method of joining workpiece substrates (Morrissey et al: tubes 6) to form a workpiece assembly, the method comprising:
closing a first mold plate and a second mold plate to enclose an edge portion of a first workpiece substrate and an edge portion of a second workpiece substrate, the first mold plate and the second mold plate, when closed, defining a mold cavity in conjunction with the first and second workpiece substrates, and wherein only the edge portion of the first workpiece substrate and only the edge portion of the second workpiece substrate are contained within the mold cavity, each of the first and second workpiece substrates having an interior portion situated inboard of the corresponding edge portion, each interior portion not being covered by the local mold tool (Morrissey et al: para. 0023; fig 3);
injecting a liquid polymer molding compound into the mold cavity, the liquid polymer molding compound flowing through and filling the mold cavity and further contacting each of the edge portion of the first workpiece substrate and the edge portion of the second workpiece substrate, the liquid polymer molding compound comprising (i) a polymer composition that includes a molten thermoplastic polymer or (2) a polymerizable composition that includes reactive polymerizable molecules that are polymerizable into a thermoplastic or thermoset polymer (Morrissey et al: paras. 0023 and 0029-0031; and cls 1-7); and
hardening the liquid polymer molding compound into a polymer joint that adheres the edge portion of the first workpiece substrate and the edge portion of the second workpiece substrate together, the polymer joint comprising a solid structural engineering plastic selected from the group consisting of a polyamide, a polyurethane, a polyurea, and an epoxy (Morrissey et al: paras. 0023 and 0029-0031; and cls 1-7).
Regarding claim 16:    (Original) The method set forth in claim 14, wherein the liquid polymer molding compound fills a gap between the edge portion of the first workpiece substrate and the edge portion of the second workpiece substrate when injected into the mold cavity, and wherein the polymer joint occupies the gap when the liquid polymer molding compound is hardened into the polymer joint (Morrissey et al: para. 0023; fig 3).
Morrissey et al: mechanical interlock is achieved by the protruding portions of the tube caused by the extensions of the fitting 2, and the step at the edges of the tubes). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissey et al (US 2012/0223517) as applied to claim 1 above. Regarding claims 3-4, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the claimed composite materials are well-known in the tubing art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed material for the tubes of Morrissey et al in order to form diverse products.  Regarding claim 6, such joint is well-known in the joint art for its effectiveness and ease.  Also, it is well-known in the joint art that butt joints and lap joints are substitutable alternatives since they perform the same function.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the butt joint of Morrissey et al with a lap joint since they perform the same function.   Regarding claim 7, holes within an .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissey et al (US 2012/0223517) as applied to claim 14 above. Regarding claim 15, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the claimed composite materials are well-known in the tubing art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed material for the tubes of Morrissey et al in order to form diverse products.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of the art: 4543222;5328648; and 6974557.  FR1170307 teaches the state of the art.

Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744